                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SIMON V. LETE,
                                               Case No. 1:18-cv-00438-BLW
                      Plaintiff,
                                               MEMORANDUM DECISION AND
 v.                                            ORDER

 TRAVELERS CASUALTY
 INSURANCE COMPANY OF
 AMERICA, a Connecticut company,

                      Defendant.



                                   INTRODUCTION

      Plaintiff Simon Lete brought this action against Defendant Travelers Casualty

Insurance Company for breach of an insurance policy. Travelers now moves for partial

summary judgment on two issues. Dkt. 10. First, Travelers argues that it did not breach

the implied covenant of good faith and fair dealing. Second, Travelers argues that the

insurance policy did not cover losses arising solely from property damage. For reasons

discussed below, the Court will grant Defendant’s Motion for Partial Summary Judgment

on both claims.

                                    BACKGROUND

      In October 2015, Simon Lete was driving his dump truck when it was struck by an

uninsured motorist. Lete suffered injuries to his right shoulder and his dump truck was

damaged.


MEMORANDUM DECISION AND ORDER - 1
       On June 20, 2018, Lete filed a claim under his Underinsured Motorist (UIM)

insurance policy for the injuries and damages he suffered. Letter from Kyle Duren to Juli

Morrow re: Demand & Proof of UIM Claim at 1, Dkt. 10-2 at 54. Lete claimed economic

damages for past medical expenses, future medical expenses, out-of-pocket expenses, and

wage loss, as well as non-economic damages, for a total of $385,336.27. Id. at 9. His

claim demanded a response from Travelers Casualty Insurance Company within sixty

days. Id. at 10.

       Travelers agent Juli Morrow evaluated Lete’s claim. She came to an award

determination based on special damages for past medical expenses, lost income due to

medical treatment, and mileage, as well as general damages for pain and suffering.

Uninsured Motorist Worksheet at 2-5, Dkt. 10-2 at 35-38. Morrow did not include

income loss arising from Lete’s dump truck repair because the UIM endorsement “is for

bodily injury only.” Morrow Depo. Transcript at 38:1-25, Dkt. 15-1 at 15. On September

13, Morrow called Lete’s phone and left a voicemail offering to settle the claim for

$20,938.47. Id. at 23:4-22. At the time she left the voicemail, Lete had already initiated

this lawsuit against Travelers. Travelers had not yet received notice or service regarding

the suit. Id. at 20:8-21:25.

       On October 25, Lete’s counsel demanded that the $20,938.47 settlement offer be

paid as the “undisputed” portion of Lete’s claim. Email from Sam Johnson to Ronald

Clark, Oct. 25, 2018, Dkt. 15-1 at 33. Travelers agreed to pay the amount with “no

strings attached” but maintained the position that the payment represented a “fair and



MEMORANDUM DECISION AND ORDER - 2
appropriate resolution on [Lete’s] UIM claim.” Email from Ronald Clark to Sam

Johnson, Nov. 20, 2018, Dkt. 15-1 at 34.

                                   LEGAL STANDARD

       Summary judgment is appropriate where a party can show that, as to any claim or

defense, “there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). One of the principal purposes of the

summary judgment “is to isolate and dispose of factually unsupported claims . . . .”

Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986). It is “not a disfavored procedural

shortcut,” but is instead the “principal tool[ ] by which factually insufficient claims or

defenses [can] be isolated and prevented from going to trial with the attendant

unwarranted consumption of public and private resources.” Id. at 327. “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 247-48 (1986). There must be a genuine dispute as to any material fact – a fact

“that may affect the outcome of the case.” Id. at 248.

       The evidence must be viewed in the light most favorable to the non-moving party,

and the Court must not make credibility findings. Id. at 255. Direct testimony of the

non-movant must be believed, however implausible. Leslie v. Grupo ICA, 198 F.3d

1152, 1159 (9th Cir. 1999). On the other hand, the Court is not required to adopt

unreasonable inferences from circumstantial evidence. McLaughlin v. Liu, 849 F.2d

1205, 1208 (9th Cir. 1988).

       The moving party bears the initial burden of demonstrating the absence of a

MEMORANDUM DECISION AND ORDER - 3
genuine dispute as to material fact. Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir.

2001) (en banc). To carry this burden, the moving party need not introduce any

affirmative evidence (such as affidavits or deposition excerpts) but may simply point out

the absence of evidence to support the nonmoving party’s case. Fairbank v. Wunderman

Cato Johnson, 212 F.3d 528, 532 (9th Cir.2000).

       This shifts the burden to the non-moving party to produce evidence sufficient to

support a jury verdict in her favor. Deveraux, 263 F.3d at 1076. The non-moving party

must go beyond the pleadings and show “by her [ ] affidavits, or by the depositions,

answers to interrogatories, or admissions on file” that a genuine dispute of material fact

exists. Celotex, 477 U.S. at 324.

       However, the Court is “not required to comb through the record to find some

reason to deny a motion for summary judgment.” Carmen v. San Francisco Unified Sch.

Dist., 237 F.3d 1026, 1029 (9th Cir. 2001) (quotation omitted). Instead, the “party

opposing summary judgment must direct [the Court’s] attention to specific triable facts.”

Southern California Gas Co. v. City of Santa Ana, 336 F.3d 885, 889 (9th Cir. 2003).

                                       ANALYSIS

1.     Implied Covenant of Good Faith and Fair Dealing

       Lete argues that Travelers acted in bad faith in the handling of his UIM claim. To

support this position, Lete argues that Travelers did not respond until eighty-five days

after the claim was submitted and did not tender the $20,938.47 payment until five

months after claim submission. Response, Dkt. 15 at 7. Lete maintains that the



MEMORANDUM DECISION AND ORDER - 4
$20,938.47 offer represents the “undisputed portion” of his claim and, therefore, that

Travelers acted in bad faith by delaying payment. Id. at 7-8.

       In Idaho, an insured party may bring a bad faith tort action to recover from an

insurer who “intentionally and unreasonably denies or delays payment” on a claim. White

v. Unigard Mut. Ins. Co., 730 P.2d 1014, 1018 (Idaho 1986) (quoting Rawlings v.

Apodaca, 726 P.2d 565, 572 (Ariz. 1986)). The tort claim allows plaintiffs to recover for

harm that is not fully compensable at contract. Id. An insurer does not act in bad faith by

challenging the validity of a “fairly debatable” claim, or when delay results from honest

mistakes. Id.

       The four elements of a bad faith insurance claim are: (1) the insurer intentionally

and unreasonably denied or withheld payment; (2) the claim was not fairly debatable; (3)

the denial or failure to pay was not the result of a good faith mistake; and (4) the resulting

harm is not fully compensable by contract damages. Robinson v. State Farm Mut. Auto.

Ins. Co., 45 P.3d 829, 832 (Idaho 2001). The insured party has the burden of showing that

the claim was not fairly debatable. Id.

       The Plaintiff points to Weinstein v. Prudential Property & Casualty Insurance

Co., 233 P.3d 1221 (Idaho 2010) in support of their argument that the claim was not

fairly debatable and that Travelers unreasonably delayed payment. However, the facts in

Weinstein are significantly different from those presented here. Leslie Weinstein brought

a claim for bad faith against Liberty Mutual based on failure to pay uninsured motorist

benefits. Liberty Mutual’s practice and policy was to not make any payments under

uninsured motorist coverage until the insured desired to settle the entire claim. Id. at

MEMORANDUM DECISION AND ORDER - 5
1230. Weinstein called the insurance adjuster to say that collection agencies were

contacting her and that her credit had been ruined due to unpaid medical bills. Id. The

adjuster answered that Liberty Mutual would not pay until the Weinsteins were ready to

settle the entire claim. Id. Two years after the accident, having not received any payments

under their uninsured motorist coverage, the Weinsteins filed suit. Id. at 1231. A jury

found that Liberty Mutual had committed bad faith in handling the uninsured motorist

coverage. Id. On appeal, the Idaho Supreme Court held, “The fact that there is uncertainty

as to whether Sarah [Weinstein] will need future surgery does not make her past medical

expenses fairly debatable. The fact that a portion of the claim is fairly debatable does not

justify failing to pay the undisputed portions.” Id. at 1245. Further, Mrs. Weinstein had

suffered extracontractual damages due to her emotional distress. Id. at 1246-48.

       Unlike Liberty Mutual in Weinstein, Travelers cannot be said to have

“intentionally and unreasonably” denied or delayed payment to Lete. Ms. Morrow

evaluated Lete’s claims and requested additional information about Lete’s medical

insurance payments so that she could properly assess damages. Decl. of Ronald J. Clark,

Dkt. 10-2 at 89-90. A settlement offer of $20,938.47 was made to Lete before Travelers

was aware that a lawsuit had been initiated. In Weinstein, Liberty Mutual refused to make

payments to the Weinsteins until a final claim was submitted, resulting in defaults on

medical bills and a ruined credit score. Lete, on the other hand, was offered a settlement

on his claim within ninety days. Lete has not presented facts which support his claim that

Travelers “unreasonably and intentionally” delayed the settlement offer.

       Lete argues that, since Travelers failed to respond to his claim within sixty days,

MEMORANDUM DECISION AND ORDER - 6
the settlement offer was unreasonably and intentionally delayed. Lete cites Idaho Code §

41-1839 in support of this argument, which states that an insurer of a UIM policy who

fails to pay an amount “justly due” within sixty days of a claim must also pay the

insured’s attorney’s fees in a legal action to recover the insurance payment. Idaho Code §

41-1839(1). According to the Idaho Supreme Court, the purpose of the statute is to

provide an incentive for insurers to settle just claims in order to reduce the amount of

litigation and the high costs associated with litigation. Martin v. State Farm Mut. Auto.

Ins. Co., 61 P.3d 601, 604 (Idaho 2002). Lete has cited no case law to suggest that an

insurer who exceeds sixty days in responding to a UIM claim has unreasonably and

intentionally delayed payment – as is required in a claim for bad faith. Lete is free to

pursue attorney’s fees under his breach of contract claim, if he can show that the

$20,938.47 was “justly due.” However, that is a separate question to be answered at a

later time. The language of Idaho Code § 41-1839 does not establish a standard for

judging a claim of bad faith.

       The parties’ briefs focus primarily on whether the $20,938.47 offer was “fairly

debatable.” Travelers calculated the figure based on general damages including pain and

suffering, as well as special damages including past medical expenses, lost income, and

mileage. Uninsured Motorist Worksheet at 2-5, Dkt. 10-2 at 35-38. Some components of

these calculations, especially the special damages relating to past medical expenses,

cannot be considered “fairly debatable.” However, the calculation of general damages,

the decision to assess wage losses at three months, and other aspects of the offer were

“fairly debatable” and are in fact the subject of dispute between the parties. Accordingly,

MEMORANDUM DECISION AND ORDER - 7
Travelers is entitled to summary judgment on Lete’s claim that Travelers acted in bad

faith and violated the implied covenant of good faith and fair dealing.

2.     Coverage of Losses Arising Solely from Property Damage

       Lete next argues that the UIM insurance must cover loss of income damages

resulting from his need to repair the dump truck. Travelers did not consider Lete’s claim

for income lost while the dump truck was being repaired because the UIM endorsement

“is for bodily injury only.” Morrow Depo. Transcript at 38:1-25, Dkt. 15-1 at 15. Lete

continued to work while the dump truck was being repaired as he owned a second truck.

Lete Depo. Transcript at 3:15-18, Dkt. 10-2 at 66.

       The UIM policy states in relevant part:

       A.     Coverage
              1.   We will pay all sums the “insured” is legally entitled to
                   recover as compensatory damages from the owner or
                   driver of an “uninsured motor vehicle.” The damages
                   must result from “bodily injury” sustained by the
                   “insured” caused by an “accident”. The owner’s or
                   driver’s liability for these damages must result from the
                   ownership, maintenance, or use of the “uninsured motor
                   vehicle”.

Underinsured Motorist Policy at 19, Dkt. 10-2 at 86 (emphasis in original).

       An insurance policy is ambiguous if it is reasonably subject to conflicting

interpretations. City of Boise v. Planet Ins. Co., 878 P.2d 750, 754 (Idaho 1994). When

deciding whether a particular provision is ambiguous, courts must consider the context in

which it occurs in the policy. Purdy v. Farmers Ins. Co. of Idaho, 65 P.3d 184, 187

(Idaho 2003). A provision is not ambiguous merely because a reader may have to stop

and think about what it means. Id. at 187.

MEMORANDUM DECISION AND ORDER - 8
       In Purdy v. Farmers Insurance Co. of Idaho, the Idaho Supreme Court upheld a

UIM coverage provision that only provided bodily injury coverage. 65 P.3d 184, 187

(Idaho 2003). The provision in question stated it would “pay all sums which an insured

person is legally entitled to recover as damages from the owner or operator of an

underinsured motor vehicle because of bodily injury . . .” Id. The language used in

Traveler’s UIM policy is no less clear in limiting coverage to claims arising from a

bodily injury.

       The provision in Travelers’ UIM policy is not ambiguous and does not cover

losses arising solely from property damages. The policy states that damages must result

from “bodily injury” sustained by the “insured.” Wage loss resulting from repairs to a

dump truck are not covered under such language.

                                        ORDER

       IT IS HEREBY ORDERED that Defendant’s Motion for Partial Summary

Judgment (Dkt. 10) is GRANTED.

                                                 DATED: July 30, 2019


                                                 _________________________
                                                 B. Lynn Winmill
                                                 United States District Judge




MEMORANDUM DECISION AND ORDER - 9
